Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/19/22 has been entered. Claims 1-20 are pending and are under examination. Claims 18 and 20 have been amended. Claims 1-20 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  Claims  drawn to methods providing a honey bee with the ability to assimilate pesticides reciting L. rhamnosus as the pesticide degrading bacteria are assigned the effective filing date of 2/25/21 and  said methods reciting L. plantarum as the pesticide degrading bacteria are assigned the effective filing date of 12/15/16.
Applicants state that L. rhamnosus can be found in parent applications US patent 9,457,077 issued Oct 4, 2016 and US patent No 9,750,802, issued Sept. 5, 2017 and thus support for L. rhamnosus predates the Dailey et al reference that was first publicly available online on 10/29/19 in the ISME Journal, 14:476-491.
Applicant’s argument has been carefully considered but is not found persuasive. However, the ‘802 and ‘077 patent while disclosing L. rhamnosus, said patents do not disclose the  methods of providing a honey bee with the ability to assimilate pesticides, comprising inoculating a honey bee with a culture of pesticide degrading bacteria, wherein the pesticide degrading bacteria include genes whose expression by the pesticide degrading bacteria results in the degradation of the pesticide, said pesticide degrading bacteria being L. rhamnosus as set forth in claims 1-20. It is noted that the instant application is a continuation in part of the two parent applications. The instant application adds disclosure not presented in these prior applications, for example, the claimed methods of providing a honey bee with the ability to assimilate pesticides, comprising inoculating a honey bee with a culture of pesticide degrading bacteria, wherein the pesticide degrading bacteria include genes whose expression by the pesticide degrading bacteria results in the degradation of the pesticide, said pesticide degrading bacteria being L. rhamnosus or L. plantarum. For these reasons, the instant filed claims are not accorded the effective filing date of the “802 or “077 applications.

Claim Objections/Rejections Withdrawn
The objection to claim 18  is withdrawn in view of the amendment of the claims.
The rejection of claim 12 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.


Claim Rejections - 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claim(s) 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Daisley et al. The ISME Journal 14:476-491, 2020 (published online 10/29/2019) as evidenced by Chmiel et al. Frontiers in Ecology and Evolution, vol. 8, article 22, pages 1-19, 2/19/2020 is maintained.
Daisley et al disclose a method of providing a honey bee with the ability to assimilate pesticides, comprising, a honey bee with a culture of pesticide degrading bacteria by virtue of being a pesticide degrading bacteria as stated in the claims, wherein the pesticide degrading bacteria is L. rhamnosus which inherently include genes whose expression results in the degradation of the pesticide. See page 477 under bacterial strains and culture and apiary set up wherein the honey bees are feed in a sweetened solution (patty comprising simple sucrose based syrup solution) with Lactobacillus rhamnosus.
As evidenced by Chmiel et al, Lactic Acid Bacteria (LAB) can reduce pesticide absorption via degradation. See page 11 column 1 2nd paragraph.

Response to Applicant’s Argument
Applicants state that L. rhamnosus can be found in parent applications US patent 9,457,077 issued Oct 4, 2016 and US patent No 9,750,802, issued Sept. 5, 2017 and thus support for L. rhamnosus predates the Dailey et al reference that was first publicly available online on 10/29/19 in the ISME Journal, 14:476-491.
Applicant’s argument has been carefully considered but is not found persuasive. However, the ‘802 and ‘077 patent while disclosing L. rhamnosus, said patents do not disclose the  methods of providing a honey bee with the ability to assimilate pesticides, comprising inoculating a honey bee with a culture of pesticide degrading bacteria, wherein the pesticide degrading bacteria include genes whose expression by the pesticide degrading bacteria results in the degradation of the pesticide, said pesticide degrading bacteria being L. rhamnosus as set forth in claims 8-9 . For these reason, claim 8-9 is not accorded the effective filing date of the “802 or “077 applications and therefore Dailey is prior art.


Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7 and 13-20 are allowable.

Status of the Claims
Claims 1-7 and 13-20 are allowable. Claims 10-12 are objected to. Claims 8-9 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645